DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
Applicant’s election without traverse of claims 1-17 in the reply filed on 01/20/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US20110120308) in view of Haroun (US20150251155).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe (US20130186272) in view of Haroun.
Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe in view of Haroun, further in view of Bockman (US20130333568).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe in view of Haroun, in view of Bockman, further in view of Rochelle (US7901488).
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balfe in view of Haroun, in view of Bockman, in view of Rochelle, further in view of Koss (US20120063975)

Rejection in view of Dube and Haroun
Claim 1: Dube teaches in figure 1 and apparatus with an absorber (absorber vessel 101)

Dube does not teach the first packing segment includes a first structured packing having a first specific surface area SA1, the second packing segment includes a second structured packing having a second specific surface area SA2 and the third packing includes a third structured packing having a third specific surface area SA3 where SA1<SA2<SA3. Dube teaches in [0081]-[0087] that each of the absorption stages can have a suitable packing material for the operation of that stage.
Haroun teaches in [0011] a set of two structured packings with one having a greater surface area than the other. Haroun teaches in [0033] having progressively greater surface areas as they allow to attenuate/slow down the inertia and lateral displacement of the liquid and vapour phases in order to provide good phase distribution homogeneity in the structured packing.
It would have been obvious to one of ordinary skill in the art to optimize the first, second, and third structured packaging to have specific 

Rejection in view of Balfe and Haroun
Claim 1: Balfe teaches in figure 2 and apparatus with an absorber (water wash unit 51 [0051])
 	having a first packing segment, a second packing segment and a third packing segment wherein (Balfe teaches in [0051] that the column 102 is a mass transfer unit and that it can comprise a column with a packed bed. The column can have two or more stages of washing which includes this limitation of a first, second, and third packing segment.)
 	the first packing segment includes a first structured packing having a first specific surface area SA1, the second packing segment includes a second structured packing having a second specific surface area SA2 and the third packing includes a third structured packing having a third specific surface area SA3 where SA1<SA2<SA3 (Balfe teaches in [0051] that each of the packed beds can be a structured packaging. They can also be different and have different surface areas to optimize mass transfer, 
If Balfe does not teach the first packing segment includes a first structured packing having a first specific surface area SA1, the second packing segment includes a second structured packing having a second specific surface area SA2 and the third packing includes a third structured packing having a third specific surface area SA3 where SA1<SA2<SA3, Haroun teaches in [0011] a set of two structured packings with one having a greater surface area than the other. Haroun teaches in [0011] a set of two structured packings with one having a greater surface area than the other. Haroun teaches in [0033] having progressively greater surface areas as they allow to attenuate/slow down the inertia and lateral displacement of the liquid and vapour phases in order to provide good phase distribution homogeneity in the structured packing.
It would have been obvious to one of ordinary skill in the art to optimize the first, second, and third structured packaging to have specific surface areas such that SA1<SA2<SA3, as Balfe teaches in [0051] the different stages of structured packed beds can optimize parameters 
Claim 2: Balfe and Haroun do not explicitly teach the second packing segment is provided between the first packing segment and the third packing segment within the absorber. It would have been obvious to one of ordinary skill to optimize the packing segments in order to optimize the system or mass transfer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 3: Balfe and Haroun do not explicitly teach the first structure packing segment is provided above the second structured packing segment within the absorber.  It would have been obvious to one of ordinary skill to optimize the packing segments in order to optimize the system or mass transfer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Rejection in view of Balfe, Haroun, and Bockman
Claim 4
Balfe teaches in [0051] that the packed bed has packing material that can be selected from many different suitable and commercially available packing materials and that the packing material is used to optimize the system and mass transfer.
Bockman teaches an analogous art for absorbing CO2 from a gas (abstract). Bockman teaches in [0050] a MTD (mass transfer device) to contact the flue gas stream and the ammoniated solution. Bockman teaches that structured packing, random packing, and a combination are commonly known to be used as a MTD. In this case the random packing is the liquid/gas distributor.
It would have been obvious to one of ordinary skill in the art to use a packed material with one on-situ liquid/gas distributor (the random packing in this case) in the device of Balfe and Haroun as Bockman teaches these are known materials in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 5
Claim 6: The limitation of “the section of random packing is characterized by a random packing pressure drop per height greater than any pressure drop per height characteristic of the first structured packing, the second structured packing and the third structured packing” appears to be intended usage or a property of the material. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 7: Balfe, Haroun and Bockman does not explicitly teach the first specific surface area SA1 is less than 34 ft2/ft3, the second specific surface area SA2 is between 34 ft2/ft' and 129 ft2/ft3 and the third specific surface area SA3 is above 152 ft/ft3. 
It would have been obvious to one of ordinary skill to have an optimal specific surface area such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials would have different specific surface areas and Haroun teaches in [0033] that different structures allow for better phase distribution.
Claim 8: Balfe, Haroun, and Bockman do not explicitly teach the first packing segment includes multiple layers of the first structured packing separated by a first layer of the random packing.  
Balfe teaches in [0051] that the layers can be optimized for the system and mass transfer by using any suitable or commercially available packing material. Bockman teaches in [0050] that a combination of structured and random packing material are known in the art for use in mass transfer devices (MTD) which is the same as the section in Balfe. 
It would have been obvious to one of ordinary skill to have multiples of a layer if needed as Balfe teaches in [0051] that there can be two or more washing stages each with a packed bed as Balfe wants to try to optimize the mass transfer of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 9: Balfe, Haroun, and Bockman do not explicitly teach the multiple layers of the first structured packing have a first thickness T1 of 
It would have been obvious to one of ordinary skill to have an optimal thickness for the layers such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials can have different thicknesses depending on the system itself.
Claim 10: Balfe, Haroun and Bockman do not explicitly teach the second packing segment includes multiple layers of the second structured packing having the first thickness T1 separated by a second layer of the random packing having the thickness T2.  
Balfe teaches in [0051] that the layers can be optimized for the system and mass transfer by using any suitable or commercially available packing material. Bockman teaches in [0050] that a combination of structured and random packing material are known in the art for use in mass transfer devices (MTD) which is the same as the section in Balfe. 
It would have been obvious to one of ordinary skill to have multiples of a layer if needed as Balfe teaches in [0051] that there can be two or more washing stages each with a packed bed as Balfe wants to try to optimize the mass transfer of the system, since it has been held that mere Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill to have an optimal thickness for the layers such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials can have different thicknesses depending on the system itself.
Claim 11: Balfe, Haroun, and Bockman do not explicitly teach the third packing segment includes multiple layers of the third structured packing having the first thickness T1 separated by a third layer of the random packing having the thickness T2.  
Balfe teaches in [0051] that the layers can be optimized for the system and mass transfer by using any suitable or commercially available packing material. Bockman teaches in [0050] that a combination of structured and random packing material are known in the art for use in mass transfer devices (MTD) which is the same as the section in Balfe. 
It would have been obvious to one of ordinary skill to have multiples of a layer if needed as Balfe teaches in [0051] that there can be two or more washing stages each with a packed bed as Balfe wants to try to optimize the mass transfer of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill to have an optimal thickness for the layers such as the ones above as Balfe teaches in [0051] the packing material can be changed in order to optimize the system for mass transfer, and different packing materials can have different thicknesses depending on the system itself.
Claim 12: Bockman teaches the absorber is adapted to remove carbon dioxide from a flue gas stream using a CO2 absorbent and the apparatus further includes a stripper adapted to remove carbon dioxide from the CO2 absorbent (Abstract teaches a system used for removing CO2 from a gas stream by contacting it with a circulating ammoniated 

Rejection in view of Balfe, Haroun, Bockman, and Rochelle
Claim 13: Balfe, Haroun, and Bockman do not explicitly teach a secondary stripper downstream from the stripper.  
Rochelle teaches a matrix configuration for stripping for removing CO2 and other acid gases (abstract). Rochelle teaches in figure 3 a configuration that has a first stripper 307 sending the lean stream 313 from the first stripper 307 to a second stripper 315 (column 11 line 60 to column 12 line 19).
It would have been obvious to one of ordinary skill to have a secondary downstream stripper as taught by Rochelle, as Rochelle teaches the benefit of reducing the energy requirements for stripping by using this configuration (column 11 lines 53-60).

Rejection in view of Balfe, Haroun, Bockman, Rochelle, and Koss
Claim 14: Balfe, Haroun, Bockman, and Rochelle do not explicitly teach the stripper includes (a) an upper packing section including the third structured packing having the third specific surface area SA3 and (b) a lower packing section including the first or the second structured packing having the first specific surface area SA1 and the second specific area SA2.  
Rochelle teaches in column 11 line 53 to column 12 line 19 that each of the boxes of stripping sections represents a packing section of gas/liquid contacting (interpreted to be the stripping zones 309, 317, 319). Rochelle does not explicitly state what these sections are, only that they are used for gas liquid contacting.
Koss teaches in [0070] a stripper used to remove CO2 that uses a mass transfer device MTD that can include packing materials. Koss teaches that this can include combinations of structured and random packing. Koss teaches in figure 3 both an upper and lower MTD 42a/b in the stripper 40.
It would have been obvious to one of ordinary skill to have multiple packing stages if needed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill to have structured packings of Koss in the device of Rochelle as the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the packing material of Koss is/are an equivalent of the packing material of Rochelle as they are both meant to be used for gas liquid contact.
Referring to the limitation of the specific surface areas, it would be obvious to one of ordinary skill to optimize the specific surface areas such as Balfe teaches in [0051] that the material being chosen is a parameter in order to optimize the system or mass transfer in the column.
Claim 15: Balfe, Haroun, Bockman, Rochelle, and Koss do not explicitly teach the upper packing section includes multiple layers of the third structured packing separated by a fourth layer of the random packing.  
It would have been obvious to one of ordinary skill to have multiples of a layer if needed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been In re Japikse, 86 USPQ 70.
Claim 16: Balfe, Haroun, Bockman, Rochelle, and Koss do not explicitly teach the lower packing section includes multiple layers of the first or the second structured packing separated by a fifth layer of the random packing.  
It would have been obvious to one of ordinary skill to have multiples of a layer if needed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an arrangement of the packing such that there is a random packing between the layer of the structured packing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 17: Balfe, Haroun, Bockman, Rochelle, and Koss do not explicitly teach the secondary stripper includes (a) a top packing section including the first structured packing having the first specific surface area 
Koss teaches in [0070] a stripper used to remove CO2 that uses a mass transfer device MTD that can include packing materials. Koss teaches that this can include combinations of structured and random packing. Koss teaches in figure 3 both an upper and lower MTD 42a/b in the stripper 40.
Referring to the limitation of the specific surface areas, it would be obvious to one of ordinary skill to optimize the specific surface areas such as Balfe teaches in [0051] that the material being chosen is a parameter in order to optimize the system or mass transfer in the column.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20080159937, 20090101012, 20090238742, 20100119420, 20110061533, 20130069254, 20130204066, 20130233016, 20140065040, 20150190750, 20150231526, 20160061541, 5237823, 6119481, 6425574, 7938889.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/18/2022